December 21, 2015 U.S. Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re: Vanguard Malvern Funds (the Trust) File No. 33-23444 Commissioners: Enclosed is the 68th Post-Effective Amendment to the Trusts Registration Statement on Form N-1A, which we are filing pursuant to Rule 485(a)(2) under the Securities Act of 1933. The purposes of this Amendment are: (1) to add Vanguard Core Bond Fund and Vanguard Emerging Markets Bond Fund, two new series of the above mentioned Trust, each of which will be offered in Investor and Admiral share classes; and (2) to effect a number of non-material editorial changes. Pursuant to the requirements of Rule 485(a)(2), we request that the Amendment become effective 75 days after filing. Prior to the effective date of the Amendment, Vanguard will submit a Rule 485(b) filing that will include text addressing any SEC staff comments. If you have any questions or comments concerning the enclosed Amendment, please contact me at (610) 503-2398. Sincerely, Michael J. Drayo Senior Counsel The Vanguard Group, Inc. Enclosures cc: Asen Parachkevov U.S. Securities and Exchange Commission
